DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
‘As best understood’, the claim(s) contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
It is not clear that structure is disclosed corresponding to limitation requiring capability of “when the mounting and dismounting nut structure surrounds the threaded rod and is pushed towards a countertop,…, the second body rotates to drive the limiting member to always support the plurality of threaded blocks to be locked with the threaded rod in an axial direction of the plurality of threaded blocks”.  ‘As best understood’, an action of being axially ‘pushed towards a countertop’ is not sufficient to cause rotation of the disclosed second body, or prevent disengagement of the disclosed limiter from the threaded blocks i.e., to cause it thereafter ‘to be locked’ or to ‘always support’ the threaded blocks as recited.
Accordingly, it is not clear how meaning of the claim should be interpreted and it’s not clear how to make and/or use the invention as claimed.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, and 12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,428,496 to Lu et al.
Lu ‘496 teaches limitations for a “mounting and dismounting nut structure” – as shown and described, “configured to be screwed to a threaded rod” – as shown and described, “comprising: a first body” – including 31, “comprising a first inclined surface” – the interior conical surface at 315 as shown in Fig 4 for example, “a second body” – including 35, “configured to move relative to the first body” – as shown and described, “and comprising a through hole” – as shown, “a plurality of threaded blocks” – 33, “and a limiting member disposed in the first body” – 313, “wherein: inner walls of the plurality of threaded blocks comprise internal threads” – as shown, “outer walls of the plurality of threaded blocks comprise second inclined surfaces” – as shown Fig 4 for example, “when the mounting and dismounting nut structure surrounds the threaded rod and is pushed towards a countertop, the plurality of threaded blocks move toward a center axis of the plurality of threaded blocks due to cooperation of the first inclined surface and the second inclined surfaces, and the second body rotates to drive the limiting member to always support the plurality of threaded blocks to be locked with the threaded rod in an axial direction of the plurality of threaded blocks, and the limiting member is configured to be fixed relative to the first body Ex parte Masham, 2 USPQ2d 1647 (1987).
The functional recitation is not ignored but amounts to a broad limitation at most and is interpreted ‘as best understood’ in view of issues noted in the grounds of rejection made under 35 USC 112 herein above and where it’s noted that the claim is not a process of using wherein steps define the invention, and particular suitable elements that are broadly recited as part of an environment of intended use are not required as part of the claimed product invention.  
As regards claim 2, reference teaches further limitation of “the limiting member is disposed below the plurality of threaded blocks” – as disclosed but inverted relative to its illustration in Fig 4 for example wherein the recited orientation is not defined relative to other claimed structure in such way as to distinguish from the well known prior art structure. 
As regards claim 3, reference teaches further limitation of “the limiting member is operatively connected to the second body and the first body” – as shown.  
As regards claim 9, reference teaches further limitation of “the first body further comprises an activity chamber” – including the cavity/space defined within 31, Response(15/930,503)-3-Atty. Ref.: SHOP208US “the limiting member is fixedly disposed in the activity chamber. and the limiting member faces the plurality of threaded blocks” – as shown.  
As regards claim 12, reference teaches further limitation of “the first body comprises a first upper body” – a lowermost (as shown in Fig 4) portion of 31, “and a first lower body” – including an uppermost portion of 31 (as it is shown in Fig 4), “connected to the first upper body” – as shown, “an activity chamber is disposed between the first upper body and the first lower body, the first inclined surface is disposed on an inner surface of the first upper body, and the limiting member is disposed below the first inclined surface” – as disclosed but inverted relative to its illustration in Fig 4 wherein the recited orientation is not defined relative to other claimed structure in such way as to distinguish from the well known prior art structure. 

Allowable Subject Matter
At least due to grounds of rejection of independent claim 1 made under 35 U.S.C. 112 herein above, allowable subject matter cannot be indicated at this time.

Response to Arguments
Applicant's arguments have been fully considered but they are not all persuasive.  
Argument that claims 10 and 11 are drawn to the elected embodiment are persuasive and the claims have been fully discussed herein above.  
Arguments that amendment has overcome the grounds of rejection made under 35 USC 112 of claim 1 and its dependents is not persuasive since it does not directly address the actual grounds of rejection.  As pointed out in the first Office action, the original disclosure has been reviewed and does not appear to describe functionality required as part of the claimed invention or illustrate structure having the inherent capability to function as recited, i.e., structure that will cause a rotation as a result of axial pushing recited.  The limitation has been treated ‘as best understood’ in order to advance prosecution as much as possible as essentially including a ‘rotational push’ within scope of limitation that “when the mounting and dismounting nut structure surrounds the threaded rod and is pushed towards a countertop,…, the second body rotates to drive the limiting member to always support the plurality of threaded blocks to be locked with the threaded rod in an axial direction of the plurality of threaded blocks” since ‘as best understood’ pushing in an axial direction only toward a countertop will not cause a rotation of the second body so as to drive the limiting member to always support the plurality of threaded blocks to be locked with the threaded rod in an axial direction of the plurality of threaded blocks.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677